DETAILED ACTION 
The amendment submitted on November 16, 2020 has been entered.  Claims 1-4, 10-17, 24-25, and 33-37 are pending in the application.  Claims 14-17 and 34-35 are withdrawn; and claims 1-4, 10-13, 24-25, 33, and 36-37 are rejected for the reasons set forth below.  No claim is allowed.  
This application is being examined under the first-to-invent provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determina-tion of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 (or as subject to AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection, so the finality of the previous action is withdrawn.  Applicant’s submission filed on November 16, 2020 has been entered.  
Election/Restrictions 
Applicant’s election without traverse of Group I, drawn to a method for lowering (or reducing) serum glucose levels in a diabetic subject is acknowledged.  Claims 14-17 and 34-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.  The withdrawn claims (see, e.g., claim 14), drawn to “[a] method of retarding or reversing the development of vascular disease,” are not eligible for rejoinder, so the examiner suggests that they be cancelled.  See MPEP 821.04.  
Withdrawn Rejections 
The rejection of claims 1-2, 10-13, 24, 33, and 36-37 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Veech (US 2004/0266872 A1) is withdrawn because the independent claims have been amended to limit the ester to an “R-1,3-butanediol ester of monomeric d-β-hydroxy-butyrate,” which is not specifically disclosed by the reference.  
The rejection of claims 1, 3-4, and 25 under pre-AIA  35 U.S.C. 103(a) as being unpatenta-ble over Veech in view of “Oral Hypoglycemic Agents” by Katzung is likewise withdrawn.  
The rejection of claims 1-4, 10-13, 24-25, 33, and 36-37 for double patenting over Patent No. 10,154,982 B2 is withdrawn for similar reasons.  
Objection to The Specification – New Matter  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 132 that form the basis for the objection to the specification made in this Office action:  
(a) Whenever, on examination, any claim for a patent is rejected, or any objec-tion or requirement made, the Director shall notify the applicant thereof, stating the reasons for such rejection, or objection or requirement, together with such information and references as may be useful in judging of the propriety of continuing the prosecution of his application; and if after receiving such notice, the applicant persists in his claim for a patent, with or without amendment, the application shall be reexamined.  No amendment shall introduce new matter into the disclosure of the invention.  
The disclosure is objected to as failing to provide proper antecedent basis for the claimed subject matter and thereby introducing new matter.  
Matter not present on the filing date of the application in the specification, claims, or drawings that is added after the application filing is usually new matter.  New matter includes not only the addition of wholly unsupported subject matter but may also include adding compounds after a broader original disclosure.  See MPEP 608.04(a).  The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import.  A term used in the claims may be given a special meaning 
Applicant states (see applicant’s Remarks, submitted November 11, 2020, at p. 6) that the claims “have been amended to specify R-1,3-butanediol esters of monomeric d-β-hydroxy-butyrate.  Support for these amendments can be found, at least, at lines 18-20 on page 3 of the application as filed.  No new matter has been added.”  The cited disclosure in the specification (p. 3, ll. 18-20) reads as follows: 
… esters of d-β-hydroxybutyrate, oligomers of d-β-hydroxybutyrate containing from 2 to 20 (or more) monomeric units in either linear or cyclic form, racemic 1,3 butandiol, R-1,3 butandiol, or any combination thereof alone …
It appears to be applicant’s position that a “combination” of “R-1,3 butandiol” and “esters of d-β-hydroxybutyrate” is equivalent to an “R-1,3-butanediol ester of monomeric d-β-hydroxy-butyrate” as recited in amended claim 1.  The examiner disagrees.  While the specification mentions “esters of d-β-hydroxybutyrate” (see, e.g., p. 2, l. 3; p. 4, l. 16; p. 6, l. 8), the word “esters” in this context is not specifically defined anywhere in the application as filed.  The exam-iner acknowledges the disclosure (spec. at p. 3, l. 20) of the phrase “any combination thereof alone,” but the specification likewise does not specifically define what a “combination” means in this context.  The search of the prior art, on the other hand, reveals that “combination” would have been understood as meaning a mixture or the simultaneous use of two or more drugs or something similar.  The examiner concludes that the written description as originally filed does not fairly disclose “R-1,3-butanediol esters of monomeric d-β-hydroxybutyrate,” and the amend-ment to the claims adds specific compounds after a broader original disclosure.  Applicant is required to delete the new matter from the claims.  
Claim Rejections – 35 USC § 112  
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-4, 10-13, 24-25, 33, and 36-37 are rejected under pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  
The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  The specification does not provide written support for “R-1,3-butanediol esters of monomeric d-β-hydroxybutyrate” for the same reasons, mutatis mutandis, discussed in the objection to the specification, above.  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  

The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 1-4, 10-13, 24-25, 33, and 36-37 remain rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent Nos. 6,323,237 B1 and 8,101,653 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘237 patent (cited in the prior action) claims a method of treating diabetes (claims 4-5) comprising administering a physiologically acceptable salt of D-β-hydroxybutyric acid in an amount to raise ketone bodies to between 0.3 and 20 mM.  The ‘653 patent (cited in the prior action) similarly claims a method of treating “inability to metabolize glucose” (claim 2), i.e., diabetes, comprising administering a physiologically acceptable salt of D-β-hydroxybutyric acid (claim 1).  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell,1 whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Information regarding the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For questions about PAIR, please call the Electronic Business Center at 866-217-9197.  For a Customer Service Representative, call 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 formerly “Theodore R. West”